Citation Nr: 0121335	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  98-02 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than September 1, 
1996, for the payment of dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active duty from February 1943 to February 
1945.  He died in October 1992.  The appellant is the 
veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1996 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  In that decision, the RO granted DIC 
benefits with payment of benefits effective from September 1, 
1996.  

The Board remanded the case for additional development of 
evidence in October 1999 and again in August 2000.  The 
requested development has since been completed, and the case 
is now ready for appellate review.  The Board notes that a 
hearing was scheduled for June 1999, but the appellant did 
not report for the hearing and did not request that it be 
rescheduled.  Accordingly, the Board concludes that the 
hearing request has effectively been withdrawn.


FINDINGS OF FACT

1.  During his lifetime, the veteran established service 
connection for multiple gunshot wound disabilities, and he 
had a total disability rating based on individual 
unemployability due to service-connected disabilities 
effective from April 14, 1969.

2.  The veteran died on October [redacted], 1992.

3.  On October 23, 1992, the RO sent the appellant an 
application for DIC benefits and a letter explaining that 
unless she filed a claim for DIC within one year from the 
date of death, the benefit, if awarded, would only be payable 
from the date the VA received the claim.

4.  A claim for DIC was not received by the RO until August 
21, 1996.

5.  The Social Security Administration did not receive a 
claim for benefits from the appellant based on the veteran's 
death. 


CONCLUSION OF LAW

The criteria for an effective date earlier than September 1, 
1996, for payment of DIC benefits are not met.  38 U.S.C.A. 
§§ 5105, 5110(d)(1), 5111 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.153, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  VCAA, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim for an earlier effective date.  The 
Board concludes the discussions in the statement of the case 
(SOC), supplemental statements of the case (SSOCs), and 
letters sent to the appellant informed her of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The RO also 
supplied the appellant with the applicable regulations in the 
SOC and SSOCs.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained information from the Social 
Security Administration regarding the appellant's claim with 
that agency.  As noted above, the appellant's request for a 
hearing has been deemed to have been withdrawn.  The 
appellant has not referenced any unobtained evidence that 
might substantiate her claim or that might be pertinent to 
the bases of the denial of the claim.  The Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claims.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  Moreover, since all 
relevant evidence has been obtained, the requirement that VA 
advise claimant of the respective responsibilities of VA and 
the claimant to obtain evidence is moot.  

In the circumstances of this case, a remand to have the RO 
apply the new act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The appellant claims that dependency and indemnity 
compensation benefits should be warranted as of the date of 
the veteran's death.  She asserts that at the time of the 
veteran's death, she spoke with a veteran's representative 
and was advised that it was not worth the trouble of pursuing 
a claim.  She argues that the VA is responsible for the 
sloppy way in which the representative handled the claim, and 
that she should be given DIC benefits effective from the date 
of the veteran's death.

Some of the facts in this case are not in dispute.  During 
his lifetime, the veteran established service connection for 
multiple gunshot wound disabilities, and he had a total 
disability rating based on individual unemployability due to 
service-connected disabilities effective from April 14, 1969.  
The veteran died on October [redacted], 1992.

On October 23, 1992, the RO sent the appellant an application 
for DIC benefits and a letter explaining that unless she 
filed a claim for DIC within one year from the date of death, 
the benefit, if awarded, would only be payable from the date 
the VA received the claim.  A claim for DIC was not received 
by the RO until August 21, 1996.  The RO subsequently granted 
DIC with payment of benefits effective from September 1, 
1996.  

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later. 38 C.F.R. § 
3.400 (2000).  The date of death is the appropriate effective 
date only if the claim for dependency and indemnity 
compensation was received within one year of the initial 
report of actual death. 38 U.S.C.A. § 5110(d)(1) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400(c) (2000).  Actual payment of 
the award commences on the first day of the calendar month 
following the month in which the award became effective. 38 
U.S.C.A. § 5111 (West 1991 & Supp. 2000).  

The Board has carefully reviewed the evidence of record and 
the law that applies to this case and finds that the 
appellant's claim for an earlier effective date must fail as 
a matter of law.

The appellant's argument that she did not know at the time of 
the veteran's death that she could have filed a claim with VA 
for dependency and indemnity compensation benefits is not a 
basis to grant an earlier effective date, as there is no 
statute, regulation, or case law upon which the Board could 
base a grant of an earlier effective date for that reason 
alone.  With respect to the contention that she did not 
receive the letter from the VA containing the application for 
DIC, the Board notes that in Evans v. Brown, 9 Vet. App. 273 
(1996), the United States Court of Appeals for Veterans 
Claims held that, with respect to an appellant's contention 
that he was never notified of a previous RO decision or of 
his right to appeal that decision, the "presumption of 
regularity" applies to the mailing of notice of the RO 
decision to the appellant at his last known address of 
record.  The Court stated that an appellant's mere assertion 
of non receipt of notice of an RO decision, such as the 
appellant's assertion in this case, is not "clear evidence" 
to rebut the presumption of proper mailing. 

With respect to her contention that she was misinformed as to 
her eligibility for benefits by a veteran's representative, 
the Board notes that review of the claims file reveals that 
the representative to which the appellant has referred was 
not a VA employee, but was instead an employee of a state 
veteran's assistance program.  In this regard, the Board 
notes that in her substantive appeal statement the appellant 
recounted that the representative's office was at a county 
courthouse, rather than at a federal government facility.  
Also, she stated that she filed her claim in August 1996 
after visiting the successor to the representative who had 
given her erroneous advice in 1992.  That 1996 claim was 
submitted by a representative at a state veteran's assistance 
office.  Thus, it is clear that any erroneous advice was not 
given by the VA and, therefore, does not provide a basis for 
assigning an earlier effective date.  Moreover, the Board 
notes that, in general, it is well settled that erroneous 
advice of a government employee cannot estop the government 
from denying benefits.  See Bone v. Brown, 9 Vet. App. 446, 
449 (1996); Walker v. Brown, 8 Vet. App. 356, 359 (1995).

Additionally, it is not shown that the appellant filed a 
joint application with the Social Security Administration for 
Social Security and VA death benefits as per 38 C.F.R. § 
3.153 (2000).  An application form jointly prescribed by the 
VA Secretary and the Secretary of Health, Education, and 
Welfare, which is filed with the SSA on or after January 1, 
1957, is considered a claim for death benefits and deemed to 
have been received by VA on the date it was received by the 
SSA.  38 U.S.C.A. § 5105; 38 C.F.R. § 3.153  However, 
correspondence from the Social Security Administration shows 
that it did not receive a claim for benefits based on the 
veteran's death.  The appellant's claim for Social Security 
Administration benefits was received by that agency more than 
a year prior to the veteran's death in May 1991.  Therefore, 
that claim cannot be considered to be a claim for DIC.  

In summary, the effective date of an award for dependency and 
indemnity compensation benefits based on an original claim 
for compensation, for a claim not filed within one year of 
the date of death, will be the date of receipt of the claim 
or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400.  In the present case, the date of the veteran's 
death was in October 1992, and a claim for DIC benefits was 
not received until August 1996.  Therefore, the Board finds 
that the current effective date of September 1, 1996, is 
correct, and there is no legal basis for assigning an earlier 
effective date.  Accordingly, the appeal must fail as a 
matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

ORDER

An effective date earlier than September 1, 1996, for the 
payment of dependency and indemnity compensation benefits is 
denied.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

